Citation Nr: 0425306	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  98-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial disability rating in 
excess of 40 percent for degenerative joint disease of the 
lumbar spine.

2.  Entitlement to an increased initial disability rating in 
excess of 10 percent for degenerative joint disease of the 
thoracic spine.

3.  Entitlement to an increased initial disability rating in 
excess of 10 percent for degenerative joint disease of the 
cervical spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1998.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1998 RO decision that granted service connection at a 
10 percent initial disability rating for degenerative joint 
disease of the lumbar and thoracic spine, effective February 
1, 1998.  It also granted service connection at a 10 percent 
initial disability rating for degenerative joint disease of 
the cervical spine, effective February 1, 1998.

In April 1999, the RO issued a rating decision granting a 40 
percent initial disability rating for the veteran's service-
connected degenerative joint disease of the lumbar spine, and 
a separate 10 percent initial disability rating for his 
service-connected degenerative joint disease of the thoracic 
spine.  The veteran maintains his disagreement with the 
initial ratings assigned to all three of these conditions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the veteran is seeking higher initial 
disability ratings for his service-connected degenerative 
joint disease of the cervical, thoracic, and lumbar spine.
The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the veteran's claims were 
filed herein.  These changes became effective on September 
23, 2002, and on September 26, 2003. See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 
5238, 5239, 5240, 5241, 5242, 5243)).  

Because these changes took effect during the pendency of the 
veteran's appeal, the question arises as to which set of 
rating criteria applies. See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the U.S. Supreme Court and the 
Federal Circuit). 

In March 2004, the RO issued a supplemental statement of the 
case (SSOC) addressing the issue of an "[i]ncreased 
evaluation for service-connected lumbar spine and thoracic 
spine degenerative joint disease, currently evaluated 10%."   
As such, the RO's March 2004 SSOC failed to acknowledge the 
RO's prior rating actions taken in April 1999, namely the 40 
percent disability rating assigned to the veteran's 
degenerative joint disease of the lumbar spine, and the 
separate 10 percent disability rating assigned to his 
degenerative joint disease of the thoracic spine.  As such, 
the March 2004 SSOC fails to provide the veteran with any 
meaningful notice or discussion of the new rating criteria 
pertaining to these conditions.  

Under these circumstances, the veteran should be specifically 
advised by the RO of the new and the old rating criteria for 
evaluating diseases and disabilities of the spine, including 
intervertebral disc syndrome, and the RO should specifically 
evaluate his claims under 38 C.F.R. § 4.71a as it existed at 
the time he filed his claim, and as amended two times during 
the pendency of his appeals. See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).

Moreover, the Board finds that giving the veteran another 
opportunity to appear for VA neurological and orthopedic 
examinations would be appropriate because the current 
severity of the veteran's service-connected spine 
disabilities is unclear.  

Accordingly, the case is remanded for the following:  

1. The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
implementing regulations are fully 
complied with and satisfied, to the 
extent required by law. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 
The veteran should be specifically told 
what is required to substantiate his 
claims for a higher evaluation and of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims for higher 
evaluations. 38 C.F.R. § 3.159 (2003).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his back disabilities since February 
1, 1998.  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3. Thereafter, the RO should schedule the 
veteran for VA orthopedic and 
neurological examinations. The 
examinations are necessary to determine 
the severity of impairment caused by his 
service-connected degenerative joint 
disease of the cervical, thoracic and 
lumbar spine. The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
examiner(s). The examination report is to 
reflect that such a review of the claims 
file was made.

The examiner(s) should also determine the 
severity of impairment caused by his 
service-connected degenerative joint 
disease of the cervical, thoracic and 
lumbar spine.  The claims file, a copy of 
this remand, copies of 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293 (2003)), and 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)), along with any 
additional evidence obtained pursuant to 
the requests above, should be made 
available to the examiner(s) for review.  
The examination report is to reflect that 
such a review of the claims file was 
made. The examiner(s) should determine 
the current severity of the veteran's 
service-connected degenerative joint 
disease of the cervical, thoracic and 
lumbar spine.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted. Clinical findings 
should be elicited so that both the old 
and new rating criteria may be applied.

In addition, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the appellant experiences 
functional impairments, such as weakness, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate such problems to 
the rating criteria.  The rationale for 
all opinions should be explained in 
detail.

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full. The RO should then undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA implementing regulations.

5. The RO should then re-adjudicate the 
veteran's claims in light of the evidence 
added to the record since the April 1999 
Supplemental Statement of the Case 
(SSOC), evaluating the veteran's claims 
under 38 C.F.R. § 4.71a as it was at the 
time the veteran filed his claim, and as 
amended two times during the pendency of 
his appeal.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
SSOC and be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




